Case 1:19-cv-02316-RC Document 69 Filed 02/03/21 Page 1 of 6

UNITED STATES DISTRICT COURT

for the
District of Columbia

Michael Richard Pompeo, et Al.

David Alan Carmichael, et al. )
)
Plaintiffs ) Civil Case: 1:19-CV-2316-RC
)
Vv ) Re: Electronic Filing
)
)
)

Defendants
Plaintiff Carmichael Motion for CM/ECF User Name and Password

In accordance with local Rule LCvR 5.4, I, Plaintiff David Alan Carmichael, move the court to
order that I be permitted to file electronically. In the alternative, I move to file by email at
dcedml_intake@dcd.uscourts.gov.

I hereby certify that I have continuous internet access in my office where I work in my home.
The internet is provided by verizon DSL. I check my email daily. david@freedomministries.life is my
email address. I also have a cell phone that has data capabilities where I can access the internet and
email. I confirm that I have capacity to file documents and receive filing electronically of a regular
basis. I certify that I have completed the Clerk’s Office on-line tutorial. I also watched training videos
provided by third parties that give more details on the process for electronic filing in the District Court.

Whether or not the other Plaintiffs can or cannot fulfill the Court’s rule 5.4 requirements, the
documents that need to be filed are prepared by me for submission to the court. I am the custodian by
agreement among the plaintiffs. I get documents to them either electronically or by third party service
such as FEDEX printing services. I receive their documents electronically, and I compile the documents
and submit them to the court in agreement with my fellow plaintiffs. I, David Alan Carmichael, am the
Custodian who will file on behalf of the Plaintiffs.

I am grossly disadvantaged without ECF access since I am excluded from the court and the

Clerk’s office doe mailings nor do they send court documents to the Plaintiffs

RECEIVED
Mail Room

 

by mail.
FEB -3 202I Page 1 of 2

 

 

 

Angela D. Caesar, Clerk of Court
U.S. District Court, District of Columbfa }
Case 1:19-cv-02316-RC Document 69 Filed 02/03/21 Page 2 of 6

I communicated to the Defendant Attorney our desire to have me manage the case for the
Plaintiffs and our desire to file electronically. The Defendant Attorney does not object to that
arrangement.

A proposed order is attached.

I hereby swear under penalty of perjury, under the laws of the United States of America, that the factual
statements that I make herein above are true according to my first hand knowledge or from that is
deducible according to my understanding.

7

Signed dl. Jol, ts EL Dat hp TT a ee JS
igne LW Cee biter, Lt 7 ate: , (Li gietp a
Z pb F Z

David Alan Carmichael

 

Page 2 of 2
Case 1:19-cv-02316-RC Document 69 Filed 02/03/21 Page 3 of 6

United States District Court,
District of Columbia

Michael Richard Pompeo, et Al.

David Alan Carmichael, ef al. )
)
Plaintiffs ) Civil Case: 1:19-CV-2316-RC
)
Vv ) Re: Electronic Filing
)
)
)

Defendants

[PROPOSED] ORDER

UPON CONSIDERATION of Plaintiff David Alan Carmichael’s motion to permit him to
file electronically, and upon his showing that he has regular internet access and has received the
Clerk’s training by video regarding Electronic Case Filing:

It is hereby Ordered that Plaintiff Carmichael file his case documents electronically, to
include combined filings of the Plaintiffs wherever required and practicable. The Clerk’s office
shall provide Plaintiff Carmichael an access account and password to facilitate the Electronic
Case Filing. Plaintiff Carmichael is permitted to use the Electronic Case Filing System to file
documents for his fellow plaintiffs. Should Plaintiff Carmichael no longer have the means to file

electronically, the order shall be rescinded.

 

 

Date RUDOLPH CONTRERAS
United States District Judge

p. 1 of 1
Case 1:19-cv-02316-RC Document 69 Filed 02/03/21 Page 4 of 6

CERTIFICATE OF SERVICE

IT, David Alan Carmichael, hereby certify that I delivered by
mail, for Case #1:19-cv-0216-RC, “Plaintiff Carmichael
Motion for CM/ECF User Name and Password” with its
“TPROPOSED] ORDER.”

I mailed the document with this certificate of service to:

Angela D. Caesar

Clerk of Court, District Court of the United States
Attn: Tonya Hightower

United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

U.S. Mail Certified# 7019 0160 0000 9640 7545

I sent A copy of the document by U.S. mail, first class, and
email to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

I served myself at:
1748 Old Buckroe Road
Hampton, Virginia 23664

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

A, // , J 2 oj
Maied) Uo Obirrhaf’

David Alan Carmichael

)

 

 
Case 1:19-cv-02316-RC Document 69 Filed 02/03/21 Page 5 of 6

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

January 24, 2021

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

Re: Case #1:19-CV-02316, Carmichael v. Pompeo, “Plaintiff Carmichael Motion for
CM/ECF User Name and Password” with its “[PROPOSED] ORDER.”

Clerk Caesar,

Enclosed is the referenced motion and proposed order for filing, with the Certificate of
Service.

Sincerely,
) Vi 7 J ff
Kad Ubeea Ebvandle?
David Alan Carmichael
DAC/sIf
cc: Christopher Hair (U.S. Attorney's Office, District of Columbia)

Lawrence Donald Lewis (Plaintiff)
William Mitchell Pakosz (Plaintiff)

p. 1 of 1
Case 1:19-cv-02316-RC Document 69 Filed 02/03/21 Page 6 of 6

Hel epee del delet tle

wi

David Alan oo eecrencr
1748 Old-Buckroe Road
Hampton, Virginia 23664

oS 9 BYS

  
 

7OL9 O160 OOOO Fb4O P54e

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NVV

Washington, DC 20001

y) Cl

20001

AGE PAID

$4.80

R2305M145763-13
